- Order.
This matter came on for hearing on the petition of Isidore Kirshenbaum praying that he be reinstated and permitted to engage in the practice of law before the courts of this state.
The petitioner appeared in person and also was represented by counsel. Notice of the hearing had been given to the chairman of the committee on complaints and to the chairman of the investigating committee of the Rhode Island Bar and both were present.
The petition states in substance that an order of suspension was entered against petitioner on July 30, 1956 in the complaint of Anna Spakowski v. Isidore Kirshenbaum; that since such date he has not engaged in the practice of law either directly or indirectly; and that he has otherwise complied fully with all the provisions of that order. In open court he again reaffirmed the truth of the representations contained in his sworn petition. Further his counsel corroborated those statements. In addition the chairman of the committee on complaints and the chairman of the investigating committee respectively reported that, so far as they knew, no other complaint against petitioner is now pending for disposition before his particular committee and that the statements of the petitioner are correct. .
The original order suspending the petitioner from engaging in the practice of law permitted him to apply for reinstatement on November 8, 1956, provided he could make a satisfactory showing that in good faith he had complied with the order. In the circumstances before us the court is of the opinion that the petitioner has shown such compliance.
After consideration the prayer of the petition is granted, the suspension entered against the petitioner by order of July 30, 1956 is now ended, and he is hereby reinstated and *105permitted to resume the practice of law in the courts of this state.
Raymond E. Jordan, for petitioner.
Entered as the order of this court this twentieth day of November, A. D. 1956.
By order:
Clarence E. Palmer,

Assistant Clerk